Citation Nr: 9928237	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-03 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  The Board remanded 
this case to the RO for further development in December 1997, 
and the case has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran did not engage in combat with the enemy 
during service.

3.  The veteran does not have a clear diagnosis of PTSD based 
upon a verifiable stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not inherently 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the VA's duty to assist 
with the development of facts pertinent to his claim, as 
mandated by 38 U.S.C.A. § 5107(a).

In order to establish service connection for a particular 
disorder, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
With regard to PTSD, however, VA regulations reflect that 
symptoms attributable to PTSD are often not manifested in 
service.  Accordingly, service connection for PTSD requires 
current medical evidence establishing a clear diagnosis of 
the condition, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence, and no further development or 
corroborative evidence will be necessary provided that the 
veteran's testimony is found to be satisfactory.  Such 
testimony must be credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998).  However, if it is determined that the veteran did 
not engage in combat with the enemy, or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
is not sufficient to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain some 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
alleged stressor.  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

In this case, the veteran's service medical records reflect 
that, in September 1993, he presented complaints of PTSD as 
secondary to deployment in northern Iraq.  The assessment was 
rule out PTSD.  There are no further records of in-service 
psychiatric treatment, and the veteran's service medical 
records do not include a discharge examination report.

In reviewing the post-service medical evidence of record, the 
Board notes that VA psychiatric examination reports from 
March and November of 1994 do not contain a diagnosis of 
PTSD.  However, a VA psychological examination report dated 
in June 1994 does contain a diagnosis of PTSD.  During this 
examination, the veteran reported that he was diagnosed with 
PTSD in 1992, during service.  The examiner noted that the 
veteran's psychological testing results, as well as his 
reported military history, suggested that he had experienced 
depression, anxiety, guilt, isolation, irritability, anger, 
fear, and restlessness which were not present before his war 
zone experiences.

While the Board observes that the veteran has been diagnosed 
with PTSD subsequent to service, the veteran's diagnosis of 
PTSD must be based on a verifiable in-service stressor for 
service connection to be warranted, as noted above.  Medical 
nexus evidence is insufficient, in and of itself, to 
predicate the grant of service connection for PTSD.  See 
Moreau v. Brown, 9 Vet. App. at 396.  Thus, the question 
becomes whether the veteran either engaged in combat with the 
enemy during service or experienced a verifiable in-service 
stressor.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered the veteran's 
military commendations.  In this regard, the Board observes 
that the veteran was awarded the Overseas Service Ribbon 
(four awards), the United States Coast Guard Meritorious Unit 
Commendation, the Good Conduct Medal, the National Defense 
Service Medal, an M16 Expert commendation, the Southwest Asia 
Service Medal, a Navy "E" commendation, and a Sea Service 
Deployment Ribbon.  The Board also observes that the 
veteran's military occupational specialty was as an equipment 
operator, and he served with the Mobile Construction 
Battalion #133.  However, there is no indication that the 
veteran received such combat-related citations as the Purple 
Heart and the Combat Infantryman Badge or that he was treated 
for any combat-related injuries during service.

As such, the Board has considered the veteran's reported in-
service stressors.  During his March 1995 VA hearing, he 
reported hearing shots ringing out and seeing trucks filled 
with Kurdish militia while serving in northern Iraq.  He also 
stated that he was fearful for his own life during that time.  
However, he did note that he did not have to fire his own 
weapon and did not know anyone personally who was killed 
while in Iraq.

Following the Board's December 1997 remand, the RO contacted 
the veteran so as to obtain more specific information 
regarding his claimed stressors.  There is no indication from 
the record that the veteran responded to this letter.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (if a veteran 
wishes help in developing a claim, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining putative 
evidence).  The Board observes that the RO also contacted the 
United States Armed Services Center for Research of Unit 
Records (Unit Records Center) so as to verify the veteran's 
claimed stressors, but the Unit Records Center was unable to 
verify that the veteran's unit came under combat fire or that 
the stressors claimed by the veteran actually occurred.  The 
Board is satisfied that the RO made all necessary efforts in 
assisting the veteran with his claim.

In this case, the veteran has not been shown to have engaged 
in combat with the enemy during service, and the record is 
devoid of a clear diagnosis of PTSD based upon a verifiable 
stressor.  Under 38 C.F.R. § 3.304(f) (1998), service 
connection for PTSD is warranted for non-combat veterans only 
in cases of a diagnosis of PTSD based upon a verifiable in-
service stressor.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, this doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

